Citation Nr: 0415257	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  01-02 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a left ankle 
disability.

2. Entitlement to service connection for a right wrist 
disability.

3. Entitlement to service connection for a left wrist 
disability.
 
4. Entitlement to service connection for a right collarbone 
disability.

5. Entitlement to service connection for a left eye 
disability.

6. Entitlement to service connection for chronic headaches.

7. Entitlement to service connection for bilateral hearing 
loss.

8. Entitlement to an initial evaluation greater than 10 
percent for chronic low back pain secondary to wedge 
compression L1 with mild scoliosis.

9. Entitlement to an initial evaluation greater than 10 
percent for left elbow status post left distal radius 
fracture.

10. Entitlement to an initial evaluation greater than 10 
percent for right elbow tendonitis.

11. Entitlement to an initial evaluation greater than 10 
percent for peptic ulcer disease.

12. Entitlement to an initial compensable evaluation for 
tinea versicolor, claimed as a skin rash.

13. Entitlement to an initial compensable evaluation for 
residuals of periodontal disease.

14. Entitlement to an initial compensable evaluation for 
chondromalacia of the right knee.

15.  Entitlement to an initial compensable evaluation for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to July 
1999.

This matter arises before the Board of Veterans' Appeals 
(Board) from November 2000 and March 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran's claim was remanded in November 2002 for a 
Travel Board hearing, which was held in March 2003 before the 
undersigned Acting Veterans Law Judge.

The claims of service connection for a left ankle disability, 
bilateral wrist disabilities, a right collarbone disability, 
a left eye disability, and headaches, as well as entitlement 
to greater initial evaluations than 10 percent for a low back 
disability, a left elbow disability, status-post left distal 
radius fracture, right elbow tendonitis, and peptic ulcer 
disease, as well as entitlement to initial compensable 
ratings for tinea versicolor and bilateral chondromalacia of 
the knees are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

At the veteran's March 2003 hearing, he withdrew the issue of 
entitlement to an increased rating for tinnitus.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not have 
a hearing loss disability.

2.  The veteran's teeth which he lost during service were 
lost due to periodontal disease.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2003).

2.  The requirements for a compensable rating for residuals 
of periodontal disease have not been met for any point during 
the entire rating period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  
Both the VCAA and the implementing regulations are 
potentially applicable in the present case, and will be 
collectively referred to as "the VCAA."

In March 2003, the veteran was given a VCAA letter at his 
Travel Board hearing.  In said letter, the RO asked the 
appellant to inform VA about any additional evidence he 
wanted obtained, and informed the veteran of the information 
and evidence not of record that was necessary to substantiate 
the claim.  The letter told the appellant that the RO was 
required to make reasonable efforts in obtaining relevant 
records.  Throughout the appeal and in the VCAA letter, the 
appellant was asked to provide VA with information about 
other evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  The VCAA 
letter also specifically requested that the veteran provide 
any evidence in his possession that pertained to his claim.  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.  38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Court of Appeals for Veterans Claims (Court) recently 
held that under 38 U.S.C.A. § 5103(a), a claimant must be 
given notice of the matters specified in that statute as well 
as under 38 C.F.R. § 3.159 prior to the initial unfavorable 
decision of the agency of original jurisdiction.  See 
Pelegrini v. Principi, 17 Vet.App. 412 (2004).  However, in 
the Pelegrini decision, the Court implicitly determined that 
such notice was not necessary if it could be shown that lack 
of such notice was not prejudicial to the appellant.

In this instance, even though the appellant was not provided 
the aforementioned notice prior to the initial unfavorable 
decision in November 2000, it is determined that he is not 
prejudiced by such failure.  For one thing, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his hearing loss throughout 
the more than three years that his claim has been 
adjudicated.  Specifically, at his March 2003 hearing, the 
veteran testified that he did not receive treatment for his 
hearing loss (pages 33-35), or for his teeth (pages 35-37).  
There are no outstanding records to obtain.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the timing of the notices 
contained in the March 2003 VCAA letter.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He was afforded VA examinations in January 2000 for the 
purpose of determining whether or not he had bilateral 
hearing loss, and the severity of his dental condition.  
38 C.F.R. § 3.159(c)(4).  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.


Entitlement to service connection for bilateral hearing loss

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Numerous audiometric evaluations were conducted during 
service.  On none of those examinations did the audiometric 
findings meet the criteria set forth in 
§ 3.385 for hearing loss disability.  At the veteran's 
separation examination in October 1998, pure tone thresholds, 
in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
0
0
LEFT
10
5
10
0
5

The veteran was afforded a VA audiological evaluation in 
January 2000.  Pure tone thresholds, in decibels, were as 
follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
10
5
5
0
5

Speech audiometry revealed speech discrimination ability of 
94 percent in the right ear, and 96 percent in the left ear.

The audiometric findings noted on the January 2000 VA 
examination and at his separation examination in October 1998 
do not meet the criteria of § 3.385 for hearing loss 
disability.  The veteran did not have an auditory threshold 
of 26 decibels or greater in any of the five tested 
frequencies, and did not have a speech recognition score of 
less than 94 percent using the Maryland CNC Test.  

Based on the grant of service connection for tinnitus, it 
appears that the veteran may have sustained acoustic trauma 
in service.  Nevertheless, the Board is required to apply the 
law and regulations that are applicable to the issue on 
appeal.  VA regulations set forth very specific criteria to 
determine when impaired hearing constitutes a disability. See 
38 C.F.R. § 3.385.  However, in the veteran's case, the 
medical records show that none of those criteria have been 
met concerning bilateral hearing loss at any time, either 
during service or since his retirement from service.  
Whatever degree of hearing impairment may currently be 
present in the veteran's ears, it is not sufficient at this 
time to constitute a disability for purposes of service 
connection.  The law and regulations require that there be a 
disability in order for service connection to be granted.  In 
the absence of a current hearing loss disability, as defined 
by VA regulations, service connection must be denied.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and therefore, the provisions of § 5107(b) are not 
applicable.  Entitlement to service connection for bilateral 
hearing loss is denied.


Entitlement to an initial compensable evaluation for 
residuals of periodontal disease.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial noncompensable rating 
assigned following the grant of service connection for 
residuals of periodontal disease.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection, so the veteran's claim is in appropriate 
appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran filed his claim for service connection in October 
1999.  In November 2000, service connection was granted for 
chronic periodontal disease, with a noncompensable rating 
assigned.  

Prior to June 8, 1999, the VA Schedule for Rating 
Disabilities provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and would be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. §§ 17.120, 17.123.  38 C.F.R. 
§ 4.149 (1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed and 
those provisions were added to 38 C.F.R. § 3.381, which now 
notes that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 (2003).

At the veteran's January 2000 VA examination, the examiner 
diagnosed chronic periodontal disease and inadequate 
functional dentition, secondary to partial absence of teeth 
and ill-fitting dental prosthesis.  Examination showed that 
the veteran had a maxillary transitional partial denture 
anchored by two remaining cuspids, with both highly 
compromised by periodontal disease.  It was noted that 
maxillary bone loss had been extensive with adequate ridge 
remaining to secure a well-adapted prosthesis.  The examiner 
observed that the veteran had very poor oral hygiene and he 
had a history of chronic periodontal disease with advanced 
bone loss and mobility of several members of his dentition.  
No soft tissue lesions were noted.  

Having reviewed the complete record, the Board finds that 
there is no basis for granting a compensable rating for the 
veteran's service-connected periodontal disease.  As 
discussed above, periodontal disease does not constitute a 
disabling condition for which service-connected compensation 
may be allowed.  Also, 38 C.F.R. § 4.150, Diagnostic Code 
9913 specifically notes that the ratings for loss of teeth 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling.  Although the veteran's separation 
examination and VA examination note a number of missing teeth 
that were lost in service, there is no indication, and the 
veteran does not allege that such teeth were lost to trauma 
or disease.  Rather, there are extensive references in the 
veteran's service dental records to severe periodontitis.  

In view of the foregoing, it is the Board's conclusion that a 
compensable rating for the veteran's service-connected 
residuals of periodontal disease is not warranted.  While 
periodontal disease may be service connected for purposes of 
determining entitlement to dental examinations and/or 
outpatient dental treatment under 38 C.F.R. Part 17, such a 
question is not before the Board.  Thus, for the 
aforementioned reasons, the veteran's claim for an increased 
(compensable) rating for periodontal disease, for 
compensation purposes is denied.

In sum, the veteran does not warrant an initial compensable 
rating for his periodontal disease residuals.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

The initial noncompensable rating assigned for residuals of 
periodontal disease was proper, and the appeal for a higher 
rating is denied.


REMAND

Regarding the veteran's claims of service connection for left 
ankle, right wrist, left wrist, collarbone, and left eye 
disabilities, he claims that he incurred injuries to those 
parts of his body stemming from a parachute jump in 1988 
(pages 7-17 of Travel Board hearing transcript).  He claims 
that he was hospitalized at the Naval Hospital in Camp 
LeJeune, North Carolina after the jump (page 10), and that he 
was put on convalescent leave after the jump (page 12).  
Although the veteran's service medical records have already 
been associated with the claims folder, clinical records from 
Camp LeJeune and the veteran's service personnel records have 
not yet been associated with the claims folder.  Accordingly, 
the veteran's claims should be remanded to obtain the 
aforementioned records.  

Regarding the veteran's left wrist, on the veteran's report 
of medical history form from October 1998, the veteran stated 
that he fractured his left wrist in April 1998.  Although 
there are records showing treatment in May 1998 for the left 
radius and in July 1998 for the left wrist, the April 1998 
records are not in the claims file.  Accordingly, the veteran 
should be asked where he was treated for his broken left 
wrist, and any clinical records that the veteran refers to 
should be obtained.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  If any of the 
aforementioned clinical records show that the veteran 
received medical treatment for his claimed disabilities (left 
ankle, right wrist, left wrist, collarbone, left eye), then a 
VA examiner should comment on whether the veteran has any 
left ankle, right wrist, left wrist, collarbone, or left eye 
disorders, and whether any of them are etiologically related 
to the veteran's claimed parachute accident occurring in 
1988, or to his left wrist fracture in April 1998.  

Regarding the veteran's right collarbone (clavicle), the 
evidence shows that the veteran was seen for a right rotator 
cuff strain in January 1983, and an acromioclavicular strain 
in January 1992.  The VA examination from December 1999 did 
not discuss whether the veteran had any type of shoulder 
disorder.  Even though the veteran limited his claim to SC 
for broken collarbone, in light of these findings regarding 
other structures near the right shoulder, it is determined 
that the veteran should be afforded a VA examination that 
discusses the etiology of any right shoulder disorders.  

Regarding the veteran's left ankle, the veteran was diagnosed 
with a left ankle sprain in May 1987.  Accordingly, the 
veteran should be afforded a VA examination that provides 
diagnoses of all left ankle disorders and comments on their 
etiology.  

Regarding the veteran's claim of service connection for 
chronic headaches, he claims that his headaches are 
secondarily related to his service-connected tinnitus.  It is 
also noted that the veteran was seen in service in December 
1983 complaining of headaches on an off for two weeks, and in 
November 1998 (shortly before leaving service) complaining of 
cluster headaches 2-3 times per day, 2-3 times a week.  
Accordingly, the veteran should be afforded a VA examination 
where the examiner comments on whether the veteran has 
headaches, and if he does, whether they are related to his 
headaches which were noted in service in December 1983 and 
November 1998 or in the alternative whether they are related 
to the veteran's service-connected tinnitus.  

Regarding the veteran's claims for higher initial ratings for 
his low back, elbows, knees, peptic ulcer disease, and tinea 
versicolor, the Board notes that it has been over four years 
since the veteran's December 1999 VA examination.  The Court 
has held that where the record does not adequately reveal the 
current state of the veteran's service-connected disability, 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination.  Goss v. Brown, 9 
Vet.App. 109, 114 (1996).  Therefore, it is determined that 
he should be afforded a new examination to determine the 
current severity of these conditions.  

Regarding the veteran's claims for higher initial ratings for 
his orthopedic disabilities (chronic low back pain secondary 
to wedge compression L1 with mild scoliosis, right and left 
elbow disabilities, and chondromalacia of the right and left 
knees), the veteran's limitation of motion due to pain must 
be also considered.  Specifically, in evaluating increased 
rating claims for musculoskeletal disabilities, the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In the case of DeLuca 
v. Brown, 8 Vet.App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1998) or 38 C.F.R. § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
Inasmuch as the December 1999 VA examination did not comply 
with the guidance provided by the Court in DeLuca, the 
veteran's orthopedic disability claims must be remanded for 
such compliance.  The examiner should comment on when painful 
motion begins.  The examining physician should also note how 
manifestations such as painful motion, weakness, 
incoordination, and fatigability limit functional ability and 
range of motion.  Therefore, further development is needed 
prior to evaluation of the veteran's claims seeking higher 
initial ratings for his knees, elbows, and low back.  

Regarding the veteran's claim for a greater initial rating 
than 10 percent for chronic low back pain secondary to wedge 
compression at L1 with mild scoliosis, the schedular criteria 
for rating low back disabilities changed during the pendency 
of the veteran's appeal.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) (effective September 23, 2002), codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293; See also 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (effective September 26, 
2003), to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  Therefore, adjudication of the initial rating 
claim for the service-connected low back disability must also 
include consideration of both the old and the new criteria.

Regarding the veteran's claims for higher initial ratings for 
his chrondromalacia of the knees, in an opinion issued by the 
VA's Office of the General Counsel, it was determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 (1997).  
In a subsequent opinion issued by the General Counsel, it was 
determined that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, the knee disability 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  It was also determined that a 
separate rating for arthritis could be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 09-98 (August 14, 1998); 63 Fed. Reg. 56704 
(1998).  Therefore it must be determined whether the veteran 
is entitled to separate ratings for arthritis and instability 
of the right and left knees.

Regarding the veteran's claim for a higher initial rating 
than 10 percent for his peptic ulcer disease, the veteran 
should be scheduled for a new VA examination that determines 
the severity of his disorder.  

With respect to the veteran's claim for an initial 
compensable rating for tinea versicolor, the Board notes that 
the veteran's disability has been rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  Amendments to the criteria 
for rating skin disorders became effective on August 30, 
2002, during the pendency of the veteran's appeal.  See 62 
Fed. Reg. 48784-48787 (2002).  Accordingly, the amended 
criteria must be considered in the evaluation of the 
veteran's claim for an increased rating for his service-
connected tinea versicolor, and such should be done prior to 
appellate consideration of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran where he was treated 
for his fractured left wrist in April 
1998.  Obtain any clinical records 
indicated by the veteran.  

2.  Obtain the veteran's clinical records 
from the Naval Hospital at Camp LeJeune, 
North Carolina, for the time period from 
1987 to 1989 from the National Personnel 
Records Center.

3.  Obtain the veteran's service 
personnel records from the National 
Personnel Records Center.  

4.  Obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's knees, 
elbows, low back, peptic ulcer, skin 
disability, left ankle, wrists, 
collarbone, left eye, and headaches that 
have not already been associated with the 
claims folder. 

5.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his low back, 
elbows, and chondromalacia of the knees.  
The examiner should provide diagnoses of 
all disorders of the veteran's low back, 
elbows, and knees.  Such tests as the 
examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's knees.  The 
examination report should include 
responses to the following medical 
questions:

The examiner should answer the following 
questions regarding the veteran's low 
back:

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
right lateral flexion, left lateral 
flexion, right lateral rotation, and 
left lateral rotation?

b.  Does the veteran have ankylosis 
of the lumbar spine, such that there 
is fixation of a spinal segment in 
neutral position (zero degrees)?
 
c.  Is there any listing of the 
spine?

d.  Is there a positive 
Goldthwaite's sign?

e.  Is there marked limitation of 
forward bending in the standing 
position?

f.  Is there loss of lateral motion 
with osteoarthritic changes or 
narrowing of joint spaces?

g.  Is there any abnormal mobility 
on forced motion?

h.  Does the veteran have muscle 
spasm on extreme forward bending?

i.  Does the veteran have loss of 
lateral spine motion in the standing 
position?  

j.  Does the veteran have muscle 
spasm, guarding, or localized 
tenderness not resulting in abnormal 
spinal contour?

k.  Does the veteran have 
intervertebral disc disease, and if 
he does, please describe the number 
and length of any incapacitating 
episodes (defined as a period of 
acute signs and symptoms requiring 
bed rest and treatment by a 
physician) during the past year?  

l.  If he does have intervertebral 
disc disease, does the veteran have 
persistent symptoms compatible with 
sciatic neuropathy?

m.  If he does have intervertebral 
disc disease, does the veteran have 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the diseased 
disc?

n.  Please describe any associated 
objective neurologic abnormalities 
that the veteran has, including 
whether the veteran has bowel or 
bladder impairment.  

Please determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

o.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

p.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

The examiner should answer the following 
questions regarding the veteran's knees:

a.  What is the range of motion of 
the veteran's right and left knees 
in terms of flexion and extension?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the right and/or left knees, and 
if he does, can such recurrent 
subluxation or lateral instability 
be described as slight, moderate, or 
severe?  

c.  Does the veteran have arthritis 
of the right and or left knees?
 
d.  Does the veteran's right and or 
left knee exhibit weakened movement, 
excess fatigability, incoordination, 
or painful movement attributable to 
the service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the right and or left knees 
are used repeatedly over a period of 
time (these determinations should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups)?

The examiner should answer the following 
questions regarding the veteran's elbows:

a.  Which of the veteran's arms is 
his major arm?

b.  Does the veteran have ankylosis 
of the right and/or left elbows?

c.  What is the veteran's flexion of 
the right and left elbows?

d.  What is the veteran's extension 
of the right and left elbows?

e.  Does the veteran's right and/or 
left elbow exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service 
connected disability (if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to these symptoms)?

f.  Does pain significantly limit 
functional ability during flare-ups 
or when the right and/or left elbows 
are used repeatedly over a period of 
time  (this determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups)?

g.  Does the veteran have a flail 
joint impairment of either elbow?

h.  Does the veteran have nonunion 
of the radius and ulna with a flail 
false joint in either arm?

i.  Does the veteran have an 
impairment of either the right 
and/or left ulna?  

j.  Does the veteran have nonunion 
in the lower half of either his 
right or left radius with false 
movement?

k.  Does the veteran have loss of 
bone substance (1 inch (2.5 cms.) or 
more) and marked deformity of either 
his right or left radius?  

l.  Does the veteran have nonunion 
in the upper half of either the 
right or left radius?

m.  Does the veteran have malunion 
of the radius of either arm with bad 
alignment?  

n.  Does the veteran have impairment 
of supination and pronation of 
either arm with loss of (bone 
fusion), with the hand fixed in 
supination or hyperpronation?

o.  Does the veteran have impairment 
of supination and pronation of 
either arm with loss of (bone 
fusion), and the hand fixed in full 
pronation?

p.  Does the veteran have impairment 
of supination and pronation of 
either arm with loss of (bone 
fusion), and the hand fixed near the 
middle of the arc or moderate 
pronation?

q.  Does the veteran have impairment 
of supination and pronation of 
either arm with limitation of 
pronation and motion lost beyond the 
middle of the arc?

r.  Does the veteran have impairment 
of supination and pronation of 
either arm with limitation of 
pronation and motion lost beyond the 
quarter of the arc, and the hand not 
approaching full pronation?

s.  Does the veteran have limitation 
of supination to 30 degrees or less 
of either arm?  

The examiner should answer the following 
questions regarding the right shoulder:

a.  Please provide diagnoses of all 
disorders of the right shoulder.

b.  Is it at least as likely as not 
that any right shoulder disorders 
are the result of either the right 
rotator cuff strain (for which the 
veteran was seen in January 1983) or 
the acromioclavicular strain (for 
which the veteran was seen in 
January 1992)?  (The term "at least 
as likely as not" does not mean 
within the realm of medical 
possibility, but rather it means 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

6.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
determine the nature and severity of his 
peptic ulcer disease.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examination 
report should include responses to the 
following medical questions:

a.  Please describe the severity of 
the veteran's peptic ulcer disease 
in terms of whether it can best be 
described as mild, moderate, 
moderately severe, or severe.

b.  Please describe how many times 
per year the veteran has recurring 
episodes of severe symptoms 
averaging 10 days in duration.  

c.  Does the veteran have continuous 
moderate manifestations?

d.  Does the veteran have impairment 
of health manifested by anemia and 
weight loss?

e.  Does the veteran have pain only 
partially relieved by standard ulcer 
therapy?

f.  Does the veteran have periodic 
vomiting, recurrent hematemesis or 
melena?

g.  Does the veteran have 
manifestations of anemia and weight 
loss productive of definite 
impairment of health?

7.  The veteran should be scheduled for a 
VA examination to determine the nature 
and severity of his tinea versicolor, as 
well as to determine the etiology of his 
headaches.  Such tests as the examining 
physician deems appropriate should be 
performed.  The examination report should 
include responses to the following 
medical questions:

a.  Does the veteran have 
exfoliation, exudation, or itching 
due to his tinea versicolor, and if 
so, does it involve an exposed 
surface or extensive area?

b.  Does the veteran have constant 
exudation or constant itching due to 
his tinea versicolor?

c.  Does the veteran have extensive 
lesions due to his tinea versicolor?

d.  Does the veteran have ulceration 
due to his tinea versicolor?  

e.  Does the veteran have extensive 
exfoliation due to his tinea 
versicolor?

f.  Does the veteran have crusting 
due to his tinea versicolor?

g.  Does the veteran have systemic 
or nervous manifestations due to his 
tinea versicolor? 

h.  What percent of the veteran's 
entire body or exposed areas are 
affected by his tinea versicolor?

i.  Does the veteran's condition 
require systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, and for 
what duration of time has that been 
required during the past 12-month 
period?

j.  Does the veteran suffer from 
headaches?

k.  Is it at least as likely as not 
that any diagnosed headaches are 
related to the headaches in service 
for which the veteran was seen in 
December 1983 (where the veteran 
complained of headaches on and off 
for two weeks) and November 1998 
(where it was noted that the veteran 
had cluster headaches 2-3 times per 
day, 2-3 times a week)? 

l.  Is it at least as likely as not 
that any diagnosed headaches are 
proximately due to or the result of 
the veteran's service-connected 
tinnitus?    

8.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

9.  Readjudicate the appellant's claims 
of entitlement to service connection for 
a left ankle disability, bilateral wrist 
disabilities, a right collarbone 
disability, a left eye disability, and 
headaches.  Readjudicate the appellant's 
claims of entitlement to greater initial 
evaluations than 10 percent for chronic 
low back pain, secondary to wedge 
compression at L1 with mild scoliosis, a 
left elbow disability, status-post left 
distal radius fracture, right elbow 
tendonitis, peptic ulcer disease, as well 
as to initial compensable ratings for 
tinea versicolor, and chondromalacia of 
the right and left knees.  In so doing, 
consider whether the veteran is entitled 
to separate ratings for arthritis and 
instability of the knees and consider the 
Office of the General Counsel opinions 
VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 09-98 (August 14, 1998).  
Regarding the orthopedic claims for 
higher ratings, rate these claims with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca, supra.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



